Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim recites “A usage, condition and location system (UCLS) tag, comprising; a magnetometer or a connection to an external magnetometer configured to provide a measurement of magnetic field activity emanating from electronics contained within a host device to which the tag or external magnetometer is attached; zero or more additional sensors or a connection to zero or more additional sensors which are external to the tag, the zero or more additional sensors including: a contactless temperature sensor configured to provide a temperature measurement of the host device or of a user of the host device; a force sensor configured to provide a weight measurement of a user of the host device; an accelerometer configured to provide an acceleration measurement of the host device; an electric field sensor configured to provide a measurement of electric field activity emanating from the electronics contained within the host device; a microphone configured to provide a and the zero or more additional sensors; accumulate feature vectors over a period of time; determine whether the feature vector or a statistic derived from the accumulated feature vectors occupies one or more of a set of decision regions; and if the feature vector or statistic occupies one or more of the decision regions, determine a current usage state of the host device based on the decision region or regions occupied by the feature vector or statistic and a learned usage state associated with the decision region or regions occupied by the feature vector or statistic; a wireless transceiver configured to transmit a data packet that includes information representing the current usage state; and an energy storage device configured to supply power to the magnetometer, the zero or more additional sensors, the processor and the wireless transceiver.”  It is unclear from the language and context of the claim how the tag includes zero or more additional sensors and how zero sensors can provide any type of connection.  More specifically, the use of the language “zero or more additional sensors” is unclear and connections to/from zero or nonexistent sensors renders the claim language indefinite because the structure of the usage, condition and location system tag is unclear.
Regarding claim 10, this claim recites “A method for determining a usage state and a condition of a host device, comprising: monitoring a host device using sensor outputs obtained from a usage, condition and location system (UCLS) tag that includes a magnetometer and zero or more of an accelerometer, a non-contact temperature sensor, a force sensor, an electric field sensor, a microphone, a color sensor and a proximity sensor; calculating a feature vector comprising one or more parameters derived from the sensor outputs; performing a learning process that includes: accumulating a first set of feature vectors over a period of time; identifying clusters of feature vectors in the first set 
Regarding claim 20, this claim recites  “A usage, condition and location system (UCLS), comprising; one or more UCLS tags, each tag comprising: a magnetometer or a connection to an external magnetometer configured to provide a measurement of magnetic field activity emanating from electronics contained within a host device to which the tag is attached; zero or more additional sensors or a connection to zero or more additional sensors which are external to tag, the zero or more additional sensors including: a contactless temperature sensor configured to provide a temperature measurement of the host device or of a user of the host device; a force sensor configured to provide a weight measurement associated with the host device; an accelerometer configured to provide an acceleration measurement of the host device; an electric field sensor configured to provide a measurement of electric field activity emanating from the electronics contained within the host device; a microphone configured to provide a sound measurement associated with sounds emitted from the the zero or more additional sensors; accumulate feature vectors over a period of time; determine whether the feature vector or a statistic derived from the accumulated feature vectors occupies one or more of a set of decision regions stored on the one or more UCLS tags; and if the feature vector or statistic occupies one or more of the decision regions, determine a current usage state of the host device based on the decision region or regions occupied by the feature vector or statistic and a learned usage state associated with the decision region or regions occupied by the feature vector or statistic; a wireless transceiver configured to transmit a data packet that includes information representing the current usage state; and an energy storage device configured to supply power to the magnetometer, the zero or more additional sensors, the processor and the wireless transceiver; a UCLS server; and one or more user terminals, wherein: the UCLS server determines the location of the one or more UCLS tags using data packets transmitted by the one or more UCLS tags; the UCLS server extracts one or more current usage states from the data packets transmitted by the one or more UCLS tags and stores the one or more current usage states in a database; and the one or more user terminals retrieve the current usage states from the database via the UCLS server and display the current usage states to one or more users.”  It is unclear from the language and context of the claim how the tag(s) includes zero or more additional sensors and how zero sensors can provide any type of connection.  More specifically, the use of the language “zero or more additional sensors” is unclear and connections to/from zero or nonexistent sensors renders the claim language indefinite because the structure of the usage, condition and location system tag is unclear.  The examiner suggests amending claims 1, 10 and 20 to more clearly define the number of additional sensors in the claimed tag systems and provide detail of potential connections to/from said tags.

Dependent claims 2, 4, 7, 9 and 11-19 are further rejected with their base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687